Citation Nr: 0712101	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  00-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain, prior to July 26, 2005.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbosacral strain, from July 26, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent disability evaluation for 
service-connected lumbosacral strain.  

The veteran appealed the June 1999 decision to the Board and, 
in July 2001, the Board remanded the veteran's claim for 
further development, to include scheduling a VA examination.  
The veteran was afforded a VA examination in July 2005, and, 
in a rating decision dated September 2005, the RO increased 
the veteran's disability evaluation for service-connected 
lumbosacral strain to 40 percent, effective in July 2005.  
The veteran was advised of the grant of an increased rating 
by letter, and by a Supplemental Statement of the Case 
(SSOC), in May 2006.  However, he did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

In July 2000, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is of record.  

In response to the September 2005 rating decision, the 
veteran submitted a timely notice of disagreement as to the 
effective date of the increase of his disability evaluation.  
The RO subsequently issued SSOCs dated in August and December 
2006 which addressed the veteran's claim for an increased 
rating and his claim for an earlier effective date for the 
grant of a 40 percent rating.  In April 2007, the veteran's 
representative submitted an Informal Hearing Presentation 
(IHP) to the Board requesting this document be accepted in 
lieu of VA Form 9 with respect to the issue of an earlier 
effective date for the grant of a 40 percent rating for 
service-connected lumbosacral strain.  

The Board notes the April 2007 IHP was submitted more than 60 
days after the December 2006 SSOC was issued, and the veteran 
has not shown good cause for which the 60-day period for 
filing a substantive appeal may be extended.  Therefore, the 
veteran has not filed a timely substantive appeal to the 
Board with respect to the issue of an earlier effective date 
for the grant of a 40 percent disability rating, and that 
issue is not properly before the Board.  See 38 C.F.R. 
§§ 20.302(b), 20.303.  Nonetheless, the Board notes the issue 
of an earlier effective date for the grant of a 40 percent 
disability rating will essentially be addressed in this 
decision, as the issue on appeal includes consideration of an 
evaluation in excess of 20 percent prior to the grant of the 
40 percent rating in July 2005.  


FINDINGS OF FACT

1.  Prior to July 26, 2005, the competent and probative 
evidence of record demonstrates the veteran's service-
connected lumbosacral strain was characterized by pain and 
muscle spasms.  He was able to demonstrate flexion to 10 
degrees and rotation to 20 degrees in both directions.  He 
was unable to demonstrate extension or lateral deviation.  
There was objective evidence of lower lumbar facet arthritis 
and thoracolumbar junction disc space narrowing.  There were 
no associated neurological abnormalities, and sensory 
examination was normal.  Additional functional impairment due 
to flare-ups, incoordination, fatigability, or the like was 
not demonstrated to any significant degree.

2.  From July 26, 2005, the competent and probative evidence 
of record demonstrates the veteran's service-connected 
lumbosacral strain has been characterized by flexion to no 
more than 20 degrees, extension to 5 degrees, lateral flexion 
to 5 degrees in both directions, and lateral rotation to no 
more10 degrees in both directions, without pain.  Sensory and 
neurological examinations are normal.  Additional functional 
impairment due to flare-ups, incoordination, fatigability, or 
the like is not demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  For the period prior to July 26, 2005, the schedular 
criteria for a 40 percent disability rating for service-
connected lumbosacral strain have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235 to 5243 (2006), Diagnostic Code 5295 
(2002).

2.  From July 26, 2005, the schedular criteria for an 
evaluation in excess of 40 percent for service-connected 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235 to 5243 (2006), Diagnostic Code 5295 (2002).

3.  Any additional functional impairment due to flare-ups, 
incoordination, fatigability or weakness is contemplated in 
the currently assigned disability evaluation.  38 C.F.R. 
§§ 4.40, 4.45 (2006) DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In June 2002, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The June 2002 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing his 
service-connected disability has increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised that he 
should send information describing any additional evidence or 
the evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claim.  

The Board finds that the content of the June 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SSOCs dated in September 2005, August 2006, and December 2006 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
December 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Pertinent Rating Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for lumbosacral strain was established in 
October 1971, and the RO granted a 20 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295-5294 (1971), effective June 1970.  At that time, 
the RO considered a December 1970 VA examination report which 
showed the veteran had mild lumbosacral muscle spasms.  

In a December 1975 rating decision, the RO decreased the 
veteran's disability rating to 10 percent, effective March 
1976, based on a November 1975 VA examination report which 
showed the veteran's service-connected disability had 
improved.  

In a rating decision dated January 1995, the RO increased the 
veteran's disability rating to 20 percent under DC 5295 
(1994), effective September 1994.  The RO based its 
determination on a September 1994 VA examination report which 
showed the veteran had muscle spasms and painful motion on 
examination.  

In March 1999, the veteran requested an increased evaluation 
for his service-connected lumbar spine disability.  The RO 
denied the veteran's claim for an increased evaluation in a 
June 1999 rating decision, to which the veteran filed a 
timely notice of disagreement and substantive appeal to the 
Board.  In a July 2001 decision, the Board remanded the 
veteran's claim for further development, to include 
scheduling a VA examination.  The veteran was afforded a VA 
examination in July 2005.  

In a rating decision dated September 2005, the RO increased 
the veteran's disability rating to 40 percent under DC 5237 
(2005), effective July 2005.  The veteran asserts a higher 
disability rating is warranted for his service-connected 
lumbosacral strain.  

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
revised, effective from September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 1999.  In the September 2005 and 
2006 SSOCs, the RO evaluated the claim using the new rating 
criteria, effective from September 2003.  It is clear, 
therefore, that the RO considered the old and new rating 
criteria, and that the veteran was made aware of the changes.  
See Bernard v. Brown 4 Vet. App. 384 (1993).  

As noted, the veteran's service-connected lumbar spine 
disability is currently rated 40 percent disabling under DC 
5237, for lumbosacral or cervical strain.  As also noted 
above, the rating criteria for spinal disabilities, including 
lumbosacral strain, were changed in 2003.  Prior to September 
2003, lumbosacral strain was evaluated under DC 5295, which 
provided that a 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing motion.  A 40 percent rating was warranted for 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board observes that the words such as "marked" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the degree that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2006).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

B.  Entitlement to an evaluation in excess of 20 percent
prior to July 2005

Review of the pertinent evidence shows the veteran's service-
connected lumbar spine disability was manifested by pain, 
muscle spasms, and limited range of motion.  On VA 
examination in April 1999, he was able to demonstrate flexion 
to 10 degrees and rotation to 20 degrees bilaterally.  
Extension and lateral deviation were reported as "nil," 
which the Board notes means not anything or zero.  The VA 
examiner stated the veteran's range of motion was limited by 
muscular spasm, which was noted in the right paraspinal 
musculature where it was also tender to moderate palpation.  
There was no evidence of heat or weakness of the musculature.  
X-rays revealed lower lumbar facet arthritis and 
thoracolumbar junction disc space narrowing.  The diagnosis 
was low back degenerative disease.

Subsequent private medical records show the veteran continued 
to complain of and receive treatment for low back pain.  X-
rays of the veteran's lumbosacral spine, conducted in October 
2002, revealed mild to moderate degenerative changes at all 
levels, and he was diagnosed with low back degenerative disc 
disease and muscle spasm.  On private evaluation in October 
2003, the veteran was noted to have 75% of range of motion in 
flexion, extension, axial rotation, and lateral bending.  
There was no paralumbar tenderness and muscle strength was 
normal (5/5) in all areas.  Sensation was also intact in all 
nerve root distributions, and there as no evidence of ataxia 
with respect to the veteran's gait.  The impression was 
lumbar degenerative disc disease, which was confirmed by X-
ray.  

Based on the foregoing, the Board finds the pertinent 
evidence supports the grant of a 40 percent disability 
evaluation for service-connected lumbosacral strain.  As 
noted above, under DC 5295, in effect prior to September 
2003, a 40 percent rating was warranted for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Review of the pertinent 
evidence shows that, on VA examination in April 1999, the 
veteran was only able to demonstrate forward flexion to 10 
out of 90 degrees, which the Board finds reaches the level to 
be considered "marked" limitation of forward bending.  In 
addition, the veteran was unable to demonstrate lateral 
motion on examination and X-rays revealed lower lumbar facet 
arthritis and thoracolumbar junction disc space narrowing.  
Therefore, because the evidence shows the veteran had marked 
limitation of forward bending, loss of lateral motion with 
osteo-arthritic changes, and narrowing of joint space, the 
Board finds the veteran's service-connected lumbar spine 
disability more nearly approximates severe lumbosacral strain 
as contemplated in DC 5295 (2002) and thus, warrants a 40 
percent disability rating.  

The Board has evaluated the veteran's service-connected 
lumbar spine disability under all potentially applicable 
diagnostic codes in effect prior to September 2003.  However, 
the veteran has never been shown to have fractured vertebra 
or complete bony fixation (ankylosis) of the spine; 
therefore, DCs 5285, 5286, and 5289 (2002) are not for 
application in this case.  

Under DC 5292, in effect prior to September 2003, a 40 
percent rating is warranted for severe limitation of motion 
of the lumbar spine.  As noted above, on VA examination in 
April 1999, the veteran demonstrated flexion to 10 degrees, 
rotation to 20 degrees bilaterally, and extension and lateral 
deviation were reported as nil.  Based on the foregoing, the 
Board finds the pertinent evidence shows the veteran 
manifested severe limitation of motion to warrant a 40 
percent rating under DC 5292 (2002).  However, because a 40 
percent rating was granted herein under the former criteria 
for DC 5295, DC 5292 (2002) does not assist the veteran in 
obtaining a higher disability rating.  

Under DC 5293, in effect prior to September 2003, a 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief; 
and a 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.  

In evaluating the veteran's claim under DC 5293 (2002), the 
Board notes he has consistently complained of pain and was 
shown to have muscle spasms.  However, the pertinent evidence 
does not been show he had symptoms compatible with sciatic 
neuropathy, absent ankle jerk, or other neurological 
findings.  The Board does note an October 2003 private 
medical examination contains a diagnosis of possible 
radiculopathy.  However, neurological testing conducted in 
February 2004 revealed bilateral mild radiculopathies in the 
veteran's cervical spine.  Therefore, the Board finds the 
pertinent evidence does not show the veteran had neurological 
abnormalities associated with his service-connected lumbar 
spine disability and thus, DC 5293 (2002) is not for 
application in this case.

Under the revised criteria for DC 5293, effective September 
2003, intervertebral disc syndrome was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
6 weeks during the past 12 months, and a 60 percent rating 
was warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1) states that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) states that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

In evaluating the veteran's claim under DC 5293 (2003), the 
Board notes the pertinent evidence, including private 
treatment records, do not show, nor does the veteran allege, 
that he had incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician.  In 
addition, as noted above, the evidence does not show the 
veteran had any neurologic abnormalities associated with this 
service-connected lumbar spine disability.  Moreover, the 
Board finds any chronic orthopedic manifestation associated 
with the veteran's service-connected lumbar spine disability, 
such as pain, limited motion, and muscle spasms, are 
contemplated in the 40 percent rating currently assigned 
under DC 5237 (2002).  As such, the Board finds DC 5293 
(2003) is not for application in this case.  

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 40 percent is not warranted, as the 
evidence of record shows the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the current General Rating Schedule for Diseases and 
Injuries of the Spine.  Specifically, there is no competent 
evidence that he had either unfavorable ankylosis of the 
thoracolumbar spine or the entire spine, which is when the 
spine is fixed in flexion or extension and is accompanied by 
other symptoms.  Although the evidence of record shows the 
veteran has limited range of motion in his lumbar spine, he 
has consistently demonstrated movement of the spine in the 
planes of excursion (forward flexion, backward extension, and 
lateral flexion and rotation) tested, which clearly indicates 
he does not have ankylosis.  Therefore, a rating in excess of 
40 percent cannot be awarded for the veteran's chronic 
lumbosacral strain under the General Rating Formula.  In 
addition, as noted above, a rating higher than 40 percent is 
not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes as there is no 
evidence that he had incapacitating episodes that required 
bed rest prescribed by a physician and treatment by a 
physician.  

The Board has considered the veteran's service-connected 
lumbar spine disability in light of DC 5003, for degenerative 
arthritis.  In this regard, X-rays taken in April 1999 showed 
lower lumbar facet arthritis in the lumbosacral spine.  Under 
DC 5003, degenerative arthritis, when substantiated by X-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.

In evaluating the claim under DC 5003, described above, the 
Board again notes the veteran has demonstrated limited range 
of motion that would warrant a compensable evaluation under 
DC 5292 (2002).  As noted above, we find that the pertinent 
evidence shows he demonstrated severe limitation of motion of 
the lumbar spine as contemplated in DC 5292 (2002).  Although 
the veteran suffers from severe limitation of motion, his 
service-connected disability is rated under DC 5295 (2002) as 
it provides a higher disability evaluation.  Therefore, the 
Board finds that a separate 10 percent evaluation under DC 
5003 due to degenerative arthritis is not warranted in this 
case.  

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  Within this context, the Board 
notes the veteran has consistently complained of constant 
pain in his lower back and has also reported that his back 
feels weak, stiff, becomes fatigued easily, and lacks 
endurance.  See April 1999 VA examination report.  The 
examiner who conducted the April 1999 VA examination did not 
estimate the veteran's additional functional limitation due 
to pain; however, the Board finds he is not prejudiced by 
this omission because the VA examiner did note that the 
veteran's range of motion was limited by muscle spasms and 
there was no evidence of heat or weakness in his lower back.  
In addition, the Board notes that, while the veteran has 
complained of constant pain in his lower back, he did not 
complain of pain while demonstrating range of motion at the 
April 1999 VA examination.  Therefore, the Board finds that 
any additional functional impairment due to pain is 
contemplated in the 40 percent disability evaluation 
currently assigned and the preponderance of the evidence is 
against a finding that the veteran's functional limitation 
due to pain warrants an evaluation in excess of 40 percent.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports a finding that the service-connected lumbosacral 
strain warrants a 40 percent rating, but no higher.  All 
reasonable doubt has been resolved in the veteran's favor.  
See Gilbert, 1 Vet. App. at 55.  

C.  Entitlement to an evaluation in excess of 40 percent
from July 2005

The pertinent evidence shows the veteran's service-connected 
lumbosacral strain is manifested by pain and limited motion.  
Upon VA examination on July 26, 2005, he demonstrated flexion 
to 10 degrees, extension to 5 degrees, lateral flexion to 5 
degrees in both directions, and lateral rotation to 5 degrees 
in both directions.  The examiner noted the veteran 
complained of pain in his low back when he attempted flexion 
beyond 20 degrees but also noted that, after formal 
examination, the veteran was able to flex his hip to about 
100 degrees while he put on his shoes and did not appear to 
have any difficulty doing this, other than minor discomfort.  
At the beginning of the examination, the VA examiner noted 
the veteran got out of the chair in the waiting area slowly 
and walked slowly; however, after the formal examination was 
over, the examiner observed the veteran walking down the 
corridor without an assistive device with a normal gait and 
walking considerably easier than when he first met the 
examiner.  Sensory examination of the lower extremities was 
normal and the veteran's strength was normal.  There was no 
objective evidence of sciatic neuropathy.  

On VA examination in July 2006, the veteran was able to 
demonstrate flexion to 20 degrees, extension to 5 degrees, 
and lateral rotation to 10 degrees in both directions, 
without pain.  Neurological examination revealed normal (5/5) 
strength in the veteran's lower extremity musculature and 
sensory examination was unremarkable.  

The Board has carefully reviewed the evidence, and finds that 
an evaluation in excess of 40 percent is not warranted from 
July 26, 2005.  In evaluating the veteran's claim under the 
rating criteria in effect prior to September 2003, the Board 
notes the only diagnostic codes that would assist the veteran 
in obtaining a higher disability rating are DC 5285, for 
residuals of fractured vertebra, DC 5286, for complete bony 
fixation (ankylosis) of the spine, DC 5289, for ankylosis of 
the lumbar spine, and 5293, for intervertebral disc syndrome.  
However, the evidence does not show the veteran has residuals 
of fractured vertebra, complete bony fixation of the spine, 
or ankylosis of the lumbar spine.  Therefore, DCs 5285, 5286, 
and 5289 (2002) are not for application in this case.  The 
Board has considered the veteran's claim under the criteria 
of DC 5293 (2002), for intervertebral disc syndrome; however, 
the evidence does not show the veteran has pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.  The veteran has been 
shown to have pain and muscle spasms but there were no 
neurological abnormalities found on VA examination in July 
2005 and July 2006.  Therefore, DC 5293 (2002) does not 
assist the veteran in obtaining a higher disability rating.  

In evaluating the veteran's claim under the General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
notes that, while the veteran has limited motion in his 
lumbar spine, he has consistently demonstrated movement in 
all planes of excursion.  As such, there is no evidence 
showing he has ever had ankylosis of the thoracolumbar or 
entire spine to warrant an increased evaluation under the 
general rating formula.  

In evaluating the veteran's claim under DC 5293 (2003), for 
intervertebral disc syndrome, and under the current Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the Board notes the July 2005 VA 
examination report reflects the veteran reported he misses 
work two to three days a month and during this time he will 
either see his doctor and/or use heating pads while lying 
down until the pain returns to a level where he can return to 
work.  At the July 2006 VA examination, the veteran reported 
that his missed about one month of work due to his low back 
pain.  Although the veteran has reported that he has missed 
several days of work due to pain in his lower back, the Board 
finds the evidence does not show, nor does the veteran 
describe, incapacitating episodes as defined in the rating 
criteria.  As noted above, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The Board notes the veteran has 
reported that he will see his doctor or self-treat with 
heating pads when he misses work; however, there is no 
evidence that his physician has prescribed bed rest to treat 
his intervertebral disc syndrome.  Therefore, an increased 
rating is not warranted under DC 5293 (2003) or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board has also considered the veteran's functional loss 
due to pain on motion, under the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca, supra.  The examiner who 
conducted the July 2005 noted the veteran had increased pain 
in his low back but found no evidence of weakened movement, 
excessive fatigability, or incoordination due to his service-
connected lumbar spine disability, except for that which is 
caused by pain.  The examiner stated the pain could 
significantly limit functionability during flare-ups and 
repeated use but also stated it was impossible for him to 
state what additional loss of range of motion would be at the 
time of exacerbation because of the inconsistency of the 
physician findings on the current examination.  Although the 
July 2005 VA examiner was unable to estimate the veteran's 
additional functional limitation due to pain, the Board finds 
no prejudice to the veteran in this regard because any 
additional functional limitation is contemplated in the 40 
percent rating currently assigned.  As noted above, the 40 
percent rating currently assigned under DC 5295 (2002) 
encompasses the veteran's limitation of motion due to pain, 
osteo-arthritic changes, and narrowing of joint space due to 
his service-connected lumbar spine disability.  Therefore, 
the Board finds the preponderance of the evidence is against 
a finding that the veteran's functional limitation due to 
pain warrants an evaluation in excess of 40 percent.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 40 percent for service-connected lumbosacral 
strain, and the benefit-of-the-doubt is not for application.  
See Gilbert, 1 Vet. App. at 55.  


ORDER

Prior to July 26, 2005, entitlement to a 40 percent 
disability evaluation for service-connected lumbosacral 
strain is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

As of July 26, 2005, entitlement to an evaluation in excess 
of 40 percent for service-connected lumbosacral strain is 
denied.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


